Case 2:19-cv-04599-SVW-SS Document 50 Filed 05/21/20 Page 1 of 6 Page ID #:656



  1

  2                                                                     JS-6
  3

  4

  5

  6

  7

  8

  9

 10                   IN THE UNITED STATES DISTRICT COURT
 11                FOR THE CENTRAL DISTRICT OF CALIFORNIA
 12

 13    HOWARD FAN, individually            No. 2:19-cv-04599-SVW-SS
 14    and on behalf of all others
                                           FINAL APPROVAL ORDER AND
       similarly situated,
 15                                        JUDGMENT

 16                Plaintiff,

 17          v.
 18    DELTA AIRLINES, INC., a
 19    Delaware corporation,

 20
                   Defendant.
 21

 22

 23

 24

 25

 26

 27

 28


                                                 FINAL APPROVAL ORDER AND JUDGMENT No. 2:19-
                                                                             cv-04599-SVW-SS
Case 2:19-cv-04599-SVW-SS Document 50 Filed 05/21/20 Page 2 of 6 Page ID #:657



  1         Having considered all papers filed in connection with the Final
  2   Approval Hearing, including Plaintiffs’ Motion for Final Approval of Class
  3   Action Settlement and Plaintiff’s Motion for Attorneys’ Fees and Costs (Dkt.
  4   42) and any oral argument made at the Final Approval Hearing, and good
  5   cause appearing therefore,
  6         IT IS HEREBY ORDERED, ADJUDGED AND DECREED AS
  7   FOLLOWS:
  8         1.    For purposes of this Final Approval Order and Judgment
  9   (“Judgment”), the Court adopts all defined terms as set forth in the
 10   Stipulation of Settlement (“Stipulation”) filed in this Action.
 11         2.    The Court has jurisdiction over all claims asserted in the Action,
 12    Plaintiff, the Class Members, and Defendant Delta Air Lines, Inc. (“Delta”).
 13         3.    The Court finds that the Settlement was made and entered into
 14   in good faith and hereby approves the Settlement as fair, adequate
 15   and reasonable to all Class Members. No objections were received. Any
 16   Class Members who have not timely and validly requested exclusion from
 17   the Class are thus bound by this Judgment.
 18                                Class Certification
 19         4.    In the Court’s November 14, 2019 Order Granting Plaintiff's
 20   Motion For Preliminary Approval Of Settlement, the Court certified
 21   the Class for purposes of settlement. (Dkt. 41, p. 3.) The Court finds,
 22   for purposes of settlement only, that the Class meets the requirements for
 23   certification on all other theories under Federal Rules of Civil Procedure,
 24   Rule 23, in that: (1) the Class is so numerous that joinder of all members is
 25   impractical; (2) there are questions of law and fact that are common to the
 26   Class which predominate over individual issues; (3) Plaintiff’s claims are
 27   typical of the claims of the Class; (4) Plaintiffs and their counsel will fairly
 28   and adequately protect the interests of the Class; and (5) a class action is
      superior to other available         -1-
                                                  FINAL APPROVAL ORDER AND JUDGMENT No. 2:19-
                                                                              cv-04599-SVW-SS
Case 2:19-cv-04599-SVW-SS Document 50 Filed 05/21/20 Page 3 of 6 Page ID #:658



  1   methods for the fair and efficient adjudication of the controversy. For
  2   purposes of effectuating the Settlement, the Court finally certifies the
  3   following Class:
  4
            All persons employed by Delta Air Lines, Inc., in non-exempt
  5
            positions in California (excluding flight attendants and pilots) at
  6
            any time from July 1, 2017 through November 14, 2019.
  7

  8
            5.    The certification of the Class is without prejudice to Plaintiff’s and
  9
      Delta’s rights under the Stipulation if the Stipulation and this Judgment do
 10
      not become effective, as provided in the Stipulation.
 11
            6.    In the Court’s November 14, 2019 Order, Plaintiff Howard Fan
 12
      was appointed as class representative. (Dkt. 41, p. 3.) The Court confirms his
 13
      appointment for purposes of this settlement.
 14
            7.    In the Court’s November 14, 2019 Order, Matern Law Group, PC
 15
      and Altshuler Berzon LLP were appointed as Class Counsel. (Dkt. 41, p. 3.)
 16
      The Court confirms their appointment for purposes of this settlement.
 17
                                      Class Notice
 18
            8.    Notice to Class Members, as set forth in the Stipulation, has been
 19
      completed in conformity with the terms of the Stipulation and Preliminary
 20
      Approval Order as to all Class Members who could be identified through
 21
      reasonable effort. The Court finds that said notice was the best notice
 22
      practicable under the circumstances. The Notice Packets provided due and
 23
      adequate notice to Class Members of the proceedings and of the matters set
 24
      forth therein, including the Settlement, and the manner by which objections
 25
      to the Settlement could be made and Class Members could opt out of the
 26
      Settlement. The Notice Packets fully satisfied the requirements of due
 27
      process.
 28
                                             -2-
                                                   FINAL APPROVAL ORDER AND JUDGMENT No. 2:19-
                                                                               cv-04599-SVW-SS
Case 2:19-cv-04599-SVW-SS Document 50 Filed 05/21/20 Page 4 of 6 Page ID #:659



  1                      Objections and Requests for Exclusion
  2         9.    Zero (0) objections to the Settlement were submitted by any Class
  3   Members.
  4         10.   Requests for Exclusion were submitted by three (3) Class
  5   Members. The Court finds that the following Class Members submitted a
  6   valid and timely Request for Exclusion and therefore shall not be bound by
  7   the terms of the Stipulation:
  8               1.      John Dessert
  9               2.      Richard Keating
                  3.      Kevin Channe
 10
                          Release of Claims and Injunction
 11

 12         11.   Plaintiff and all other Class Members, except the Class Member(s)
 13   identified in Paragraph 10 above, shall have, by operation of this Judgment,
 14   fully, finally, and forever released, relinquished, and discharged the Released
 15   Parties from all Released Claims as defined by the Stipulation.
 16         12.   Plaintiff and all other Class Members, except the Class Member(s)
 17   identified in paragraph 10 above, are hereby enjoined from filing or
 18   prosecuting any other cases, claims, suits or administrative proceedings
 19   involving Released Claims.
 20                      Payments Pursuant to the Stipulation
 21         13.   The Court finds that the Gross Settlement Amount, the Net
 22   Settlement Amount for each Class Member, and the methodology used to
 23   calculate and pay each Class Member’s Net Settlement Amount are fair and
 24   reasonable, and authorizes the Settlement Administrator to pay the Net
 25   Settlement Amounts to the Class Members in accordance with the terms of
 26   the Stipulation.
 27         14.   The funds for any check that remains uncashed after one hundred
 28   eighty (180) days from the date of issuance will go into a pool of funds to be
                                           -3-
                                                  FINAL APPROVAL ORDER AND JUDGMENT No. 2:19-
                                                                              cv-04599-SVW-SS
Case 2:19-cv-04599-SVW-SS Document 50 Filed 05/21/20 Page 5 of 6 Page ID #:660



  1   divided pro rata among all Class Members who previously cashed
  2   their payment (unless the Parties agree that the amount is less than
  3   $35,000.00, in which case it shall be paid as a cy pres award to the Los
  4   Angeles Center for Law and Justice). In such event, the Class Members
  5   whose checks remain uncashed after one hundred eighty (180) days,
  6   shall nevertheless remain subject to the terms of the Judgment.
  7         15.   Attorney's fees and litigation costs are addressed in a
  8   accompanying Order. Class Counsel are awarded $875,000 in attorney’s fees
  9   and $22,602.26 in costs.
 10         16.   Plaintiff Howard Fan shall be paid a Class Representative
 11   Service Award in the amount of $10,000.00 from the Gross Settlement
 12   Amount in accordance with the terms of the Stipulation. The Court finds
 13   this amount to be fair and reasonable and sufficiently supported.
 14         17.   The Settlement Administrator shall be paid $45,000.00 from
 15   the Gross Settlement Amount for the costs and expenses of administering
 16   the Settlement.
 17         18.    A payment in the amount of One Hundred Thousand
 18   Dollars ($100,000.00) from the Gross Settlement Amount shall be
 19   allocated to penalties under The Labor Code Private Attorneys General
 20   Act of 2004, California Labor Code sections 2698, et seq., and paid by
 21   the Settlement Administrator directly to the California Labor and
 22   Workforce Development Agency.
 23                               Other Provisions
 24         19.   The Parties shall implement the Settlement according to its
 25   terms.
 26

 27

 28   ///
                                          -4-
                                                FINAL APPROVAL ORDER AND JUDGMENT No. 2:19-
                                                                            cv-04599-SVW-SS
Case 2:19-cv-04599-SVW-SS Document 50 Filed 05/21/20 Page 6 of 6 Page ID #:661



  1         20.   The Court reserves exclusive and continuing jurisdiction over the
  2   Action, Plaintiff, the Class Members, and Delta for purposes of supervising
  3   the implementation, enforcement, construction, administration and
  4   interpretation of the Settlement and this Judgment.
  5         21.   The Court hereby enters judgment for Plaintiff and the Class
  6   Members in accordance with the terms of the Stipulation, and this order is a
  7   final and appealable order.
  8

  9

 10

 11

 12         IT IS SO ORDERED.
 13

 14
      Date: ______________,
                 May 21     2020                 ________________________
 15                                                    Hon. Stephen V. Wilson
 16                                                   United States District Judge

 17

 18

 19

 20

 21

 22

 23

 24

 25

 26

 27

 28
                                           -5-
                                                  FINAL APPROVAL ORDER AND JUDGMENT No. 2:19-
                                                                              cv-04599-SVW-SS
